Per Curiam:'
The Special Term, in its discretion, imposed costs before and after notice of trial, with a single term fee as a condition of granting leave to amend the answer so as to set up as a defense that plaintiff had no title to the cause of action by reason of his bankruptcy, and the appointment of a trustee, with two counterclaims for money paid on the faith of plaintiff’s title. Considering the gravity of a bankrupt’s concealment of assets (Bankruptcy Act [30 U. S. Stat. at Large, 554], § 29, subd. b, cl. 1; United States v. Rhodes, 212 Fed. Rep. 513), the State court should not aid a former bankrupt in suing upon a cause of action which of right belonged to the trustee for the benefit of creditors. The fact that in 1901 this bankruptcy was a matter of public news, and was the subject of journalistic comment in defendant’s issues, did not charge defendant’s motion with laches. When the plaintiff’s testimony brought out that, at the time of his bankruptcy, plaintiff owned these certificates, defendant promptly moved to set this up.
The orders appealed from, therefore, are affirmed, with ten dollars costs and disbursements.
Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ., concurred.
Orders affirmed, with ten dollars costs and disbursements.